Knowlton, C. J.
The master has found that the two papers, one dated April 26, 1904, and signed by the defendant, and the other dated April 30, 1904, and signed by the plaintiff’s agent, “ were delivered at the same time and together constitute the option which the defendant gave the plaintiff, and which entitled the plaintiff to a proper warranty deed of the property described therein upon the performance of the conditions therein named, or in some form by which the rights of the defendant should be protected.” The option was accepted in writing on July 25, 1904, and became operative as a contract at that time. *149There is no ground for the contention that it was void for want of mutuality, for it became enforceable by either party upon its acceptance within the time specified. Mansfield v. Hodgdon, 147 Mass. 304. O’Brien v. Boland, 166 Mass. 481. Putnam v. Grace, 161 Mass. 237.
In that part of the writing which fixed the time within which the option might be accepted, time was of the essence of the contract. In that part which stated a time after the acceptance within which the deed should be delivered, the contract is within the ordinary rule that time is'not of the essence of the contract, unless it is made material by express stipulation, or unless there are circumstances indicating that it was deemed important by the parties and was intended to be made the subject of a stipulation to be performed literally, or unless there is such a change of conditions after the time fixed for performance, that the enforcement of the contract would be inequitable. Barnard v. Lee, 97 Mass. 92, and cases cited. Carter v. Phillips, 144 Mass. 100. Cheney v. Libby, 134 U. S. 68, 77. The defence founded on the failure of the plaintiff to tender performance and demand a deed until five days after the expiration of the thirty days from the acceptance of the option is not established.
The next objection of the defendant rests upon the contention that the plaintiff’s offer of performance was not sufficient. By the terms of the contract, it was the duty of the defendant to prepare and deliver a deed. There is no dispute that the plaintiff repeatedly tendered the money, which was the substantial part of the consideration for the conveyance, and that the defendant never prepared or tendered a deed. The plaintiff tendered a deed, to be signed by the defendant, which did not contain a statement of all the things to be done by the plaintiff as a part of the consideration. As to most of these things, it is to be noticed that they could not be performed until after the land had been conveyed. The writing signed by the plaintiff’s agent, which states these things, ends with the sentence, “ The above named specifications are hereby agreed to, on the condition that said Rose delivers to the Boston and Worcester Street Railway Company a proper warranty deed of land as described.” The plaintiff’s formal notice, after the defendant’s neglect to prepare a deed and the refusal to sign the deed prepared by the plaintiff, *150was that “ said company will be ready to receive the conveyance of the land described in said option and to tender the consideration therefor,” at the time and place fixed. After this notice the defendant, at this time and place, neglected to prepare the deed and refused to carry out his contract, on grounds other than the failure of the plaintiff to include, in the deed prepared by it, all the agreements made by the plaintiff in the acceptance of the option. There is nothing to indicate that the plaintiff ever refused to perform these agreements when it should receive its title, without which they could not be performed. We are of opinion that, in view of the defendant’s conduct, the master was right in his finding that there was a sufficient offer on the part of the plaintiff to enable it to maintain the bill.
It is contended that the bill, as amended by including a statement of the plaintiff’s readiness and willingness and offer to comply with all the terms of the paper prepared by the defendant’s wife, and signed by its agent, as well as the terms of the other paper which formally constituted the option, is insufficient. The objection is that the contract, which was made up of two papers, was not given fully and formally in the stating part of the bill. The paper expressly referred to in the stating part of the bill was the principal part of the contract. The second paper, prepared by the defendant’s wife, was informal, and it contained the most important of the things to be done by the plaintiff, stated in the other writing in different language, and it included certain others. While it would have been more regular, in making the amendment, to include the contents of the additional paper with the formal statement of the other part of the contract, we think the reference to the paper, a copy of which is annexed to the defendant’s answer, and the offer to perform the contract according to its terms, should be treated as an embodiment of it in the contract on which the bill was brought, and as a sufficient statement to protect the rights of the parties.
According to the terms prescribed by the judge when the amendment was allowed, the plaintiff is to take no costs up to the date of the amendment, and it is to pay the defendant’s costs to that date. The record does not enable us to determine whether there is any error in the decree as to the allowance of costs. The exceptions to the master’s report were rightly overruled.
*151Inasmuch as the option states that the “ conveyance shall be made by a warranty deed with full covenants and dower release, if necessary, conveying a clear title free from all encumbrances,” and inasmuch as there is no suggestion that the construction of the cement tank and the maintenance of it and of the pipes forever, and the construction and maintenance of the Page woven wire fence are to be secured by making them conditions subsequent in the deed, we are of opinion that the fights of the defendant in this particular can be properly secured by inserting agreements in the deed, to be binding on the grantee and its successors and assigns, instead of by conditions, the breach of which at any time would work a forfeiture. The decree should be modified accordingly.

Decree for the plaintiff.